Exhibit 10.1

FORBEARANCE AND AMENDMENT AGREEMENT

This FORBEARANCE AND AMENDMENT AGREEMENT (this “Agreement”), dated as of
March 30, 2007 (the “Effective Time”) is entered into between Devcon
International Corp. (the “Company”) and HBK Main Street Investments L.P. (the
“Investor”).

RECITALS

WHEREAS, in connection with the Securities Purchase Agreement by and among the
parties hereto dated as of February 10, 2006 (the “Securities Purchase
Agreement”), the Company had agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
the Investor and each other buyer set forth therein (collectively, the “Buyers”)
(i) at the Initial Closing (as defined in the Securities Purchase Agreement)
warrants (the “Warrants”) which were to be exercisable to purchase shares of
Common Stock at an exercise price equal to $11.925 per share (as exercised
collectively, the “Warrant Shares”) and (ii) at the Additional Closing (as
defined in the Securities Purchase Agreement), subject to the satisfaction of
certain terms and conditions, preferred shares of the Company designated as
Series A Convertible Preferred Stock, the terms of which were set forth in that
certain Certificate of Designations for such series of preferred shares (the
“Certificate of Designations”), dated as of October 16, 2006 (the “Preferred
Shares”) which, among other things, were contemplated to be convertible into
shares of the Company’s common stock, par value $0.10 per share (the “Common
Stock”) (as converted, the “Conversion Shares”), in accordance with the terms of
the Certificate of Designations;

WHEREAS, the Preferred Shares may be entitled to dividends (the “Dividends”),
which the Company, subject to certain conditions, may pay in shares of Common
Stock (the “Dividend Shares”);

WHEREAS, to induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company provided certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws by entering into that certain Registration Rights Agreement,
dated as of February 10, 2006 (the “Registration Rights Agreement”), by and
among the Company and the Buyers;

WHEREAS, under the terms of the Registration Rights Agreement, the Company
agreed to use its best efforts to cause a Registration Statement (the
“Registration Statement”) registering the resale of the shares (the “Registrable
Shares”) of the Company’s common stock, par value $.10 (the “Common Stock”),
issuable upon conversion of the Preferred Shares, exercise of the

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Warrants and in payment of certain dividend obligations under the Certificate of
Designations to be declared effective by the Securities and Exchange Commission
(the “SEC”) no later than January 25, 2007 (the “Effectiveness Deadline”);

WHEREAS, the Company has filed a Registration Statement to register the resale
of the Registrable Shares, but has not caused such Registration Statement to be
declared effective by the SEC (the “Effectiveness Failure”) due to comments from
the SEC the Company has received with respect thereto, which comments the
Company believes make compliance with the current terms of the Registration
Rights Agreement impossible;

WHEREAS, the Securities Purchase Agreement, the Registration Rights Agreement
and the Certificate of Designations each provide that provisions of the
respective agreements and instruments may be amended and the observance thereof
may be waived, with the written consent of the Company and Buyers holding at
least a majority of the Registrable Securities (the “Required Holders”);

WHEREAS, the Certificate of Designations allows that, with the consent of the
Required Holders, the Company may, whether or not prohibited by the terms of the
Preferred Shares, waive a right of the Preferred Shares;

WHEREAS, the Registration Rights Agreement further provides that all consents
and other determinations required to be made by the Buyers pursuant to the
Registration Rights Agreement shall be made by the Required Holders;

WHEREAS, concurrently herewith, the Company has also requested that the Buyers
(other than the Investor) enter into agreements in the form of this Agreement
(the “Other Agreements”, and together with this Agreement, the “Forbearance
Agreements”);

WHEREAS, as a result of the Effectiveness Failure, the Company and the Buyers
are in discussions regarding certain potential amendments to and waivers of (the
“Amendments”) certain terms of the Securities Purchase Agreement, the
Registration Rights Agreement and the Certificate of Designations; and

WHEREAS, the Investor and each other Buyer is negotiating the terms of the
Amendments independently and, accordingly, such negotiations are anticipated to
take an indeterminable amount of time to complete;

WHEREAS, notwithstanding the Company’s belief that it has not currently breached
any of the terms of the Transaction Documents, the Company desires to ensure
that, during the pendency of such negotiations, no Buyer will seek to exercise
certain remedies or other rights they may have under the Transaction Documents
resulting solely from the effects of the circumstances causing the Effectiveness
Failure;

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

WHEREAS, capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Forbearance Effective as of the Effective Time (as defined below), the
Investor hereby agrees to forbear (the “Forbearance”) from (a) taking any
remedial action with respect to the Effectiveness Failure, (b) declaring the
occurrence of any Triggering Event with respect to the Effectiveness Failure
having occurred and from delivering any Notice of Redemption at Option of Holder
with respect to thereto or (c) demanding any amounts due and payable with
respect to the Effectiveness Failure, including without limitation, any
Registration Delay Payments payable with respect to the Preferred Shares, until
the earlier of (the “Forbearance Expiration Date” and the period commencing on
the Effective Time and ending on the Forbearance Expiration Date, the
“Forbearance Period”):

(i) 5:00 p.m. prevailing New York city time on January 2, 2008.

(ii) the occurrence of an event of default described in either of Sections
3(a)(viii) or 3(a)(ix) of the Certificate of Designations;

(iii) such date the Investor reasonably determines that the Company either
(u) is not negotiating the Amendments in good faith, (v) is not using its best
efforts to promptly negotiate and enter into the Amendments with the Buyers,
(w) has failed to execute such Amendments as soon as practicable, (x) has
breached any covenant or other agreement set forth in any Forbearance Agreement,
or (y) failed to obtain the Shareholder Approval by the Shareholder Meeting
Deadline, provided that in the case of the Investor making any of the
determinations described in (u) – (y) above, the Company shall have first failed
to use its best efforts to remedy the same within two (2) Business Days after
receiving written notice thereof from the Investor; and

(iv) the Amendments Closing Date (as defined in Section 2(B)(iii) below).

Notwithstanding anything set forth herein to the contrary, the Forbearance is
conditioned upon the Company’s agreement not to, and not to cause any of its
Subsidiaries to, issue, in one or a series of transactions, any debt or equity
securities that are senior to the Preferred Shares, or any debt or equity
securities that are junior to the Preferred Shares, in the latter case, in an
amount resulting in net proceeds to the Company in excess of $5 million, except
Excluded Securities (as defined in the Certificate of Designations), without the
prior written consent of the Required Holders prior to the Forbearance
Expiration Date.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

2. Additional Covenants and Waiver. The following covenants, agreements and
waivers shall each become effective as of the Effective Time and shall terminate
on the Forbearance Expiration Date:

(a) Withdrawal of Registration Statement. The Company shall, as soon as
practicable, take all steps necessary to effect a withdrawal under SEC Rule 477
of the Registration Statement.

(b) Amended and Restated Certificate of Designation.

(i) In furtherance of effecting the Amendments as soon as practicable, but no
later than ten (10) Business Days of the date hereof (such date, the “COD
Date”), the Company and the Required Holders shall agree to attach as Exhibit A
to each of the Forbearance Agreements a form of Amended and Restated Certificate
of Designations (the “Amended Certificate of Designations”) setting forth
certain revised terms of the Preferred Shares, including, without limitation, a
reduction in the conversion price of the Preferred Shares set forth in the
Certificate of Designations to $6.75, allowance for the accrual of dividends on
the Preferred Shares at a rate equal to 10% per annum, which dividends may be
payable in kind; and a revision of the definition of the Leverage Ratio (as such
term is defined in the Certificate of Designations), which revised definition
shall provide for the Leverage Ratio to be calculated as a multiple of recurring
monthly revenue (“RMR”) as opposed to EBITDA and a revision of the Maximum
Leverage Ratio covenant set forth in the Certificate of Designations to require
such Maximum Leverage Ratio to equal 38x RMR, commencing on June 30, 2008.

(ii) As soon as practicable, the Company shall use its best efforts to obtain
from shareholders holding a majority of the Company’s outstanding shares of
common stock and a majority of the Preferred Shares executed commitments to vote
at a meeting of the Company’s shareholders approving in accordance with
applicable law and the Company’s governing documents resolutions (the
“Resolutions”) in form and substance reasonably acceptable to the Investor
providing for the amendment and restatement of the Certificate of Designations
in the form of the Amended Certificate of Designations (such affirmative
approval being referred to herein as the “Shareholder Approval”). The Company
shall provide each shareholder entitled to vote at the annual meeting of
shareholders of the Company (the “Shareholder Meeting”), which shall be promptly
called and held not later than (x) in the event the applicable proxy statement
is not reviewed by the SEC, July 1, 2007 and (y) otherwise, October 1, 2007 (the
“Shareholder Meeting Deadline” and the actual date of such meeting, the
“Shareholder Meeting Date”), a proxy statement, substantially in the form which
has been previously reviewed and approved by the Investor and Schulte Roth &
Zabel at the expense of the Company, soliciting each such shareholder’s
affirmative vote at the Shareholder Meeting for Shareholder Approval of the
Resolutions (the date such approval is obtained, the “Shareholder Approval
Date”), and the Company shall use its best efforts to solicit its

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

shareholders’ approval of the Resolutions and to cause its Board of Directors to
recommend to the shareholders that they approve the Resolutions. The Company
shall be obligated to seek to obtain such Shareholder Approval by the
Shareholder Meeting Deadline. If, despite the Company’s best efforts, the
Shareholder Approval is not obtained by the Shareholder Meeting Deadline, the
Company shall cause an additional Shareholder Meeting to be held each calendar
quarter thereafter (or such longer period as is necessary to the extent of SEC
comments on any proxy statement) until such Shareholder Approval is obtained.

(iii) Upon filing of the Amended and Restated Certificate of Designations with
the Secretary of State of Florida in accordance with applicable Florida law
after effectiveness of the Shareholder Approval in accordance with applicable
federal securities laws, the Company shall enter into an Amended and Restated
Registration Rights Agreement, Amended and Restated Securities Purchase and such
other documents determined by the parties hereto to be reasonable necessary to
effect such amendments (collectively, the “Other Amendment Documents”). The time
at which (x) the Amended and Restated Certificate of Designations is filed with
the Secretary of State of Florida, (y) all Other Amendment Documents have been
executed and delivered and (z) all closing conditions set forth in such Other
Amendment Documents have been met or waived by the parties thereto shall be
referred to herein as the “Amendment Closing Date”.

(c) Accrual of Dividends. The parties hereto agree that, as a waiver of the
rights of the Preferred Shares to receive dividends on each Dividend Date (as
defined in the Certificate of Designations) during the Forbearance Period,
commencing as of the Effective Time and until the Forbearance Expiration Date
(the “Dividend Payment Date”), all dividends payable with respect to the
Preferred Shares shall accrue but not be payable until the Dividend Payment
Date, at which time the Company shall pay all such accrued dividends in any
manner allowed pursuant to the Amended and Restated Certificate of Designations
as if such date was a Dividend Date.

4. Amendments; Acknowledgments; Ratifications.

(a) Registration Rights Agreement Amendments. The Investor hereby agrees that
during the Forbearance Period, the Registration Rights Agreement is hereby
amended to replace the definition of “Effectiveness Deadline” with the
following:

“Effectiveness Deadline” means the later of (x) the date which is 45 days after
the Filing Deadline (as defined below), or if there is a full review of the
Registration Statement by the SEC, 90 days after the Filing Deadline and (y) the
Forbearance Expiration Date (as defined in those certain Forbearance Agreements,
each by and among the Company and a Buyer, entered into on March 30, 2007 or
thereafter).

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

(b) Leverage Ratio. The Investor hereby agrees that, as a waiver of the rights
of the Preferred Shares, during the Forbearance Period, the definition of the
“Leverage Ratio” set forth in the Certificate of Designations and the maximum
Leverage Ratio required to be maintained by the Company by the terms of the
Certificate of Designation shall be the definition of “Qualifying Retail RMR
Leverage Ratio” and the maximum Qualifying Retail RMR Leverage Ratio set forth
in that certain Credit Agreement, dated November 10, 2005, by and among the
Devcon Security Holdings, Inc., Devcon Security Services Corp., Coastal Security
Company, Coastal Security Systems, Inc., Central One, Inc. and CapitalSource
Finance LLC, as amended from time to time.

(c) Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement, Registration Rights Agreement, and each other Transaction
Documents is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.

5. Effective Time; 8-K Filing.

(a) This Agreement shall become effective upon execution by the Required Holders
of the Forbearance Agreements (such date, the “Effective Time”).

(b) On or before 8:30 a.m., New York Time, on the first (1st) Business Day
following the later to occur of (x) the COD Date and (y) the Effective Time, the
Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Forbearance Agreements in the form required by
the 1934 Act and attaching the Forbearance Agreements (including, without
limitation, this Agreement and the form of Amended Certificate of Designations,
(including all attachments, the “ 8-K Filing”). From and after the filing with
the SEC of the 8-K Filing, the Company shall have disclosed any material
nonpublic information delivered to the Investor by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the 8-K Filing with the SEC
without the express written consent of the Investor. Subject to the foregoing,
neither the Company, its Subsidiaries nor the Investor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Investor shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Investor, neither the Company nor any of its
Subsidiaries shall disclose the name of the Investor in any filing,
announcement, release or otherwise.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

(c) The parties agree that that certain Confidentiality Agreement, by and among
the Company and the Investor dated January 1, 2006 (the “Confidentiality
Agreement”) shall immediately terminate and be null and void as of the earlier
to occur of (i) the date of the filing of the 8-K Filing with the SEC and
(ii) such date as the Confidentiality Agreement terminates in accordance with
its terms.

6. Miscellaneous

(a) Except as expressly set forth herein, the execution of this Agreement and
any discussions, negotiations, correspondence and other communications, drafts
of documents and meetings among the parties hereto do not represent and shall
not be construed or relied upon as being (i) a waiver of or prejudicial to any
rights the parties may have or (ii) a waiver of the parties’ rights under any
statute or under any applicable law or (iii) an admission or declaration against
interest by either party hereto.

(b) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(c) All notices to be given pursuant to this Agreement shall be delivered in
accordance with the terms of the Securities Purchase Agreement:

(d) This Agreement may not be modified except by a written instrument executed
by the Company and the Investor.

(e) Nothing contained in this Agreement shall be deemed (i) an admission by any
other party or (ii) a waiver of any rights or defenses, except with respect to
the Forbearance until the Forbearance Expiration Date.

(f) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(g) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.

(h) At the Effective Time, the Company shall reimburse the Investor for its
legal fees and expenses in connection with the preparation and negotiation of
this Agreement and the transactions related thereto by paying any such amount to
Schulte Roth & Zabel LLP by wire transfer of immediately available funds in
accordance with the instructions provided by Schulte Roth & Zabel LLP to the
Company on or prior to the Effective Time. Except as otherwise set forth in this
Agreement, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

(i) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

(j) The obligations of the Investor under any Transaction Document or
Forbearance Agreement are several and not joint with the obligations of any
other Buyer, and the Investor shall not be responsible in any way for the
performance of the obligations of any other Buyer under any Transaction Document
or Forbearance Agreement. Nothing contained herein or in any other Transaction
Document or Forbearance Agreement, and no action taken by the Investor pursuant
hereto, shall be deemed to constitute the Investor and the other Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investor and the other Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents or the Forbearance
Agreements. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents or Forbearance Agreement, and it shall not be necessary
for any other Buyer to be joined as an additional party in any proceeding for
such purpose.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

[The remainder of the page is intentionally left blank]

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Forbearance and Amendment Agreement to be duly executed
as of the date first written above.

 

COMPANY: DEVCON INTERNATIONAL CORP.

By:

 

/S/ Robert C. Farenhem

Name:

  Robert C. Farenhem

Title:

  Chief Financial Officer

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Forbearance and Amendment Agreement to be duly executed
as of the date first written above.

 

INVESTOR:

HBK MAIN STREET INVESTMENTS L.P.

By:

 

/s/ J. Baker Gentry, Jr.

Name:

 

J. Baker Gentry, Jr.

Title:

 

Arthorized Signature

 

FORBEARANCE AGREEMENT